15749DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.
3.	Claims 1-4, 7-20, 24-27 are pending. Claims 1-4, 7-20, 24-27 are under examination on the merits. Claims 1, 24 are amended. Claims 5-6, 21-23 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.	
5.	Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive, thus claims 1-4, 7-20, 24-27 stand rejected as set forth in Office action dated 08/07/2020 and further discussed in the Response to Arguments below.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 9-13, 17-20, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable overGerst et al. (US Pub. No. 2012/0261070 A1,hereinafter “Gerst”) in view of Jong S. Guo et al. (US Pub. No. 2014/0142238 A1, hereinafter “Guo”).
Regarding claims 1, 26-27: Gerst teaches a pressure sensitive adhesive (PSA) composition (Page 1, [0001]; Page 1, [0004]) comprising the emulsion polymerization product of a monomer mixture (Page 1, [0005]), the monomer mixture comprising: (a) equal to or greater than about 50 wt% of one or more acrylic acid ester or (meth)acrylate acid ester(s) such as n-butyl acrylate (i.e., nBA) in the amount of 87.75 wt%; b) about 0.1 to about 5wt% of one or more hydroxyl functional (meth)acrylic monomer(s) such as 2-hydroxypropyl acrylate (i.e., HPA) in the amount of 1.95 wt%; (c) about 0.05 to about 3 wt% of one or more ureido substituted (meth)acrylate monomer(s) such as ureidomethacrylate (2-(2-oxoimidazolidin-1-yl)ethyl methacrylate)(i.e., UMA) in the amount of 1.95 wt%),wherein the wt% is based on the total weight of the monomer mixture (Page 5, [0070], Example 1, Table 1, D2 and D3). Gerst does not expressly teach the pressure sensitive adhesive composition further comprises one or more polyolefin emulsions, and the monomer mixture further comprises at least one vinyl ester of carboxylic acid, wherein the monomer mixture comprises about 0.5 to about 6 wt % of the at least one vinyl ester of carboxylic acid.


    PNG
    media_image1.png
    170
    274
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    154
    278
    media_image2.png
    Greyscale

However, Guo teaches pressure sensitive adhesive (PSA) compositions (Page 1, [0001]) having enhanced water resistance and adhesion properties, which compositions include 70-99 wt % of an acrylic polymer dispersion and 1-30 wt % of a polyolefin dispersion (Page 1, [0009]) containing one or more polyolefins, such as polyethylene or polypropylene (Page 2, [0027]), wherein the acrylic polymer dispersion comprises: about 5 to about 20 wt % of one or 
In an analogous art of a pressure sensitive adhesive composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the pressure sensitive adhesive composition by Gerstso as to include one or more polyolefin emulsions as taught by Guo, and would have been motivated to do so with reasonable expectation that this would result in providingacrylic emulsion PSAs having enhanced shear strength while maintaining good adhesion to low energy surfaces (Page 1, [0004]; Page 3, [0033], Table 2] and further to increase the adhesion and cohesive strength as suggest by Guo (Page 4, [0038], Table 3). 

Regarding claim 2: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), wherein: (a) the one or more acrylic acid esters or methacrylate acid esters comprises a C1-C17 alkyl acrylates or alkyl methacrylates such as n-butyl acrylate (i.e., nBA); (b) the one or more hydroxyl functional (meth)acrylic monomer comprises a C1-C17 hydroxy functional alkyl acrylates or alkyl methacrylates such as 2-hydroxypropyl acrylate (i.e., HPA); and (c) the one or more ureido substituted (meth)acrylate monomers comprises C7-C17 ureido alkyl acrylates or alky methacrylates such as ureidomethacrylate (2-(2-oxoimidazolidin-1-yl)ethyl methacrylate)(i.e., UMA) (Page 5, [0070], Example 1, Table 1, D2 and D3). 
Regarding claim 3: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), wherein (b) the one or more hydroxyl functional (meth)acrylic monomer is as 2-hydroxypropyl acrylate (i.e., HPA)(Page 5, [0070], Example 1, Table 1, D2 and D3). 

Regarding claim 4: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), wherein  (c) the one or more ureido substituted (meth)acrylate monomers is ureidomethacrylate (2-(2-oxoimidazolidin-1-yl)ethyl methacrylate)(i.e., UMA) (Page 5, [0070], Example 1, Table 1, D2 and D3). 

	Regarding claim 9: Gerst  teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), further comprising tackifiers (Page 4, [0049]-[0050]). 

Regarding claim 10: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), wherein (b) the one or more hydroxyl functional (meth)acrylic monomer is as 2-hydroxypropyl acrylate (i.e., HPA)(Page 5, [0070], Example 1, Table 1, D2 and D3). 

Regarding claim 11: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), wherein (c) the one or more ureido substituted (meth)acrylate monomers is ureidomethacrylate (2-(2-oxoimidazolidin-1-yl)ethyl methacrylate)(i.e., UMA) (Page 5, [0070], Example 1, Table 1, D2 and D3). 

Regarding claim 12: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]),  further comprising (d) one or more hydrocarbon monomer(s) present in an amount of 0 to about 3 wt% or about 5 to about 10 wt% based on the total weight of the monomer mixture, wherein the one or more hydrocarbon monomer(s) is selected from the group 

Regarding claim13: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), further comprising (e) one or more ethylenically unsaturated carboxylic acid(s) present in an amount of about 0.5 to about 3 wt% based on the total weight of the monomer mixture, wherein the one or more ethylenically unsaturated carboxylic acid(s) is a monoethylenically unsaturated monocarboxylic acid or and anhydride thereof such as acrylic acid (i.e., AA) in the amount of 1.5 wt% (Page 5, [0070], Example 1, Table 1, D2 and D3). 


	Regarding claim 17: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), d) 0 to about 10 wt% of one or more hydrocarbon monomer(s).
It is noted that the term “0%” excluded an ingredient in the recited (d)claimed composition.  

Regarding claim 18: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), (e) 0 to about 6 wt% of one or more ethylenically unsaturated carboxylic acid(s).
It is noted that the term “0%” excluded an ingredient in the recited (e) claimed composition.  

Regarding claim 19: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]),  further comprising (d) one or more hydrocarbon monomer(s) present in an amount of 0 to about 3 wt% or about 5 to about 10 wt% based on the total weight of the 

Regarding claim 20: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), further comprising (e) one or more ethylenically unsaturated carboxylic acid(s) present in an amount of about 0.5 to about 3 wt% based on the total weight of the monomer mixture, wherein the one or more ethylenically unsaturated carboxylic acid(s) is a monoethylenically unsaturated monocarboxylic acid or and anhydride thereof such as acrylic acid (i.e., AA) in the amount of 1.5 wt% (Page 5, [0070], Example 1, Table 1, D2 and D3). 

8.	Claims 7-8, 14-16, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gerst et al. (US Pub. No. 2012/0261070 A1,hereinafter “Gerst”) in view of Jong S. Guo et al. (US Pub. No. 2014/0142238 A1, hereinafter “Guo”) as applied to claim 1 above, and further in view of Kamiyamaet al. (US Pub. No. 2007/0196455 A1, hereinafter “Kamiyama”).

Regarding claims 7,14: The disclosure of Gerst in view of Guo is adequately set forth in paragraph 7 above and is incorporated herein by reference. Gerst in view of Guo does not expressly teach the pressure sensitive adhesive composition, wherein (e) no ethylenically unsaturated carboxylic acid is present in the monomer mixture.
	However, Kamiyama teaches a crosslinkable pressure-sensitive adhesive for skin that has satisfactory adhesion and release properties for skin and low irritation to skin without using low molecular crosslinking agents, and a pressure-sensitive adhesive sheet for skin suitable 
for medical or cosmetic use (Page 1, [0001]; Page 2, [0010]; Page 2, [0016]). Kamiyama

In an analogous art of a pressure sensitive adhesive composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a pressure sensitive adhesive composition by Gerst so as to exclude an ethylenically unsaturated carboxylic acid(s) as taught by Kamiyama, and would have been motivated to do so with reasonable expectation that this would result in providing not excessively strong cohesion of acrylic acid-based pressure-sensitive adhesives as suggest by Kamiyama (Page 2, [0016]). 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate amount of an ethylenically unsaturated carboxylic acid(s) for a known material based on its suitability for its intended use is within the level ordinary skill in the art. 

	Regarding claims 8,15: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), wherein the one or more ureido substituted (meth)acrylate monomer(s) (c) are present in an amount of 0.05 to 0.9 wt% based on the total weight of the monomer mixture (Page 1, [0012]; Page 2, [0021]; Page 2, [0027]).  

	Regarding claim 16: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), further comprising tackifiers (Page 4, [0049]-[0050]). 

Regarding claim 24: Gerst teaches a pressure sensitive adhesive (PSA) composition (Page 1, [0001]; Page 1, [0004]) comprising the emulsion polymerization product of a monomer 

    PNG
    media_image1.png
    170
    274
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    154
    278
    media_image2.png
    Greyscale

However, Kamiyama teaches a crosslinkable pressure-sensitive adhesive for skin that has satisfactory adhesion and release properties for skin and low irritation to skin without using low molecular crosslinking agents, and a pressure-sensitive adhesive sheet for skin suitable 
for medical or cosmetic use (Page 1, [0001]; Page 2, [0010]; Page 2, [0016]). Kamiyama
teaches sincecopolymer A (Page 2, [0010] does not contain acrylic acid, the crosslinkable pressure-sensitive adhesive for skin does not have the excessively strong cohesion of acrylic acid-based pressure-sensitive adhesives and produces no carboxylic acid-induced skin irritation, it is therefore suitable for adhesion to skin (Page 2, [0016]). 
In an analogous art of a pressure sensitive adhesive composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify a pressure sensitive adhesive composition by Gerstso as to exclude an ethylenically unsaturated carboxylic acid(s) as taught by Kamiyama, and would have been motivated to do so with reasonable expectation that this would result in providing not excessively strong cohesion of acrylic acid-based pressure-sensitive adhesives as suggest by Kamiyama (Page 2, [0016]). 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate amount of an ethylenically unsaturated carboxylic acid(s) for a known material based on its suitability for its intended use is within the level ordinary skill in the art. 

Regarding claim 25: Gerst teaches the pressure sensitive adhesive composition (Page 1, [0001]; Page 1, [0004]), further comprising tackifiers (Page 4, [0049]-[0050]). 
Response to Arguments
9.	Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive,
In response to Applicant’s argument that Guo requires the inclusion of one or more nitrile(s) or amide(s) of an ethylenically unsaturated carboxylic acid(s) in the acrylic polymer dispersion. The inclusion of one or more nitrile(s) or amide(s) of an ethylenically unsaturated carboxylic acid(s) in the acrylic polymer dispersion will materially affect the basic and novel characteristics of the pressure sensitive adhesive compositions , and will have a significant effect on the adhesion and/or cohesion properties of the compositions of Guo.
The Examiner respectfully disagrees. The present claims “consisting essentially of” language does not necessarily exclude the one or more nitrile(s) or amide(s) of an ethylenically unsaturated carboxylic acid(s) in the acrylic polymer dispersion because “consisting essentially of” renders the composition open to the inclusion of unspecified ingredients which do not materially affect the basic and novel characteristics of the composition, see Exparte Davis et al. (Bd of Appeals), 80 USPQ 448. Furthermore, the instant claim 13 requires (e) 0.5 to 3 wt. % of one or more ethylenically unsaturated monomer different from monomers (a) to (c), wherein the at least one ethylenically unsaturated monomer component, and does not exclude nitriles of ethylenically unsaturated carboxylic acids, or ethylenically unsaturated surfactants, and combinations thereof. Thus, the addition of nitriles of ethylenically unsaturated carboxylic acids will NOT have a significant effect on the adhesion and/or cohesion properties of the compositions of Guo.
The Applicant has not submitted any factual evidence showing that the one or more nitrile(s) or amide(s) of an ethylenically unsaturated carboxylic acid(s) in the acrylic polymer dispersion materially affects the instant invention, thus the rejection is maintained. 



	The Examiner respectfully disagrees. The rejection is based on the combination of Gerst in view of Guo. Gerst teaches a pressure sensitive adhesive (PSA) composition (Page 1, [0001]; Page 1, [0004]) comprising the emulsion polymerization product of a monomer mixture (Page 1, [0005]), the monomer mixture comprising: (a) equal to or greater than about 50 wt% of one or more acrylic acid ester or (meth)acrylate acid ester(s) such as n-butyl acrylate (i.e., nBA) in the amount of 87.75 wt%; b) about 0.1 to about 5wt% of one or more hydroxyl functional (meth)acrylic monomer(s) such as 2-hydroxypropyl acrylate (i.e., HPA) in the amount of 1.95 wt%; (c) about 0.05 to about 3 wt% of one or more ureido substituted (meth)acrylate monomer(s) such as ureidomethacrylate (2-(2-oxoimidazolidin-1-yl)ethyl methacrylate)(i.e., UMA) in the amount of 1.95 wt%),wherein the wt% is based on the total weight of the monomer mixture (Page 5, [0070], Example 1, Table 1, D2 and D3). The Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, nevertheless, the combination of Gerst in view of Guo is deemed to teach a pressure a pressure sensitive adhesive composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the pressure sensitive adhesive composition by Gerstso as to include one or more polyolefin emulsions as taught by Guo, and would have been motivated to do so with reasonable expectation that this would result in providing acrylic emulsion PSAs having enhanced shear strength while maintaining good adhesion to low energy surfaces (Page 1, [0004]; Page 3, [0033], Table 2] and further to increase the adhesion and cohesive strength as suggest by Guo (Page 4, [0038], Table 3). It is noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).

In response to Applicant's argument that the Examiner's conclusion of obviousness (i.e., the motivation to include a polyolefin dispersion of Guo in a PSA composition of Gerst) is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In re Mayne, 104 F.3d 1339, 1343 (Fed. Cir. 1997). "[T]here is no hard and-fast rule for determining whether evidence of unexpected results is sufficient to rebut a prima facie case of obviousness." Kao Corp. v. 7 Appeal 2017-004282 Application 13/877,156 Unilever US., Inc., 441 F.3d 963, 970 (Fed. Cir. 2006); see also In re Dillon, 919 F.2d 688, 692-93 (Fed. Cir.1990) ("[e]ach situation must be considered on its own facts."). However, a party asserting unexpected results as evidence of nonobviousness has the burden of proving that the results are unexpected. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). Such burden requires Applicant to proffer factual evidence that actually shows unexpected results relative to the closest prior art, see In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991), and that is reasonably commensurate in scope with the protection sought by claim 1, In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Hyson, 453 F.2d 764, 786 (CCPA 1972). "[I]t is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference." In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). The extent of the showing relied upon by Applicant also must reasonably support the entire scope of the claims at issue. See In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005).
While the Applicant argues that examples 10 and 11 of the present application have the exact same formulation except for Cohesa 0001 (47% solids) added to that of Example 11, which when analyzing the results shown in Table 3, the PL15 (SS) of Example 10 is 2.19 lbs/in and for Example 11 was 3.04 lbs/in, an increase of 0.85 Ibs/in when adding a polyolefin emulsion. For PL15 (HDPE), the peel strength of Example 10 was 0,72 Ibs/in and the peel strength for Example 11 was 1.56 lbs/in, an increase of 0.84 Ibs/in with the addition of a polyolefin emulsion. However, the Applicant fails to explain as why that examples 10 and 12 of In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Again the burden is on the applicant to establish that the results are in fact unexpected, unobvious, and of statistical and practical significance. See MPEP 716.02(b).  See also Ex parte Gelles, 22 USPQ2d 1318 (Bd. Pat. App. & Inter. 1992), and such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. 

In response to Applicant’s argument that in paragraphs 8-10 of the Guo declaration, Guo describes Comparative Example 2a and Comparative Example 2b. Comparative Example 2a comprises component (a) within the range described in independent claim 1 and a polyolefin emulsion. Comparative Example 2b comprises component (a) within the range described in independent claim 1 except without a polyolefin emulsion. Therefore, when taking into consideration the peel strength data of Comparative Examples 2a and 2b as well as Comparative Examples 3a and 3b, there is no reason for one to expect that the use of polyolefin emulsions will increase the peel strength.
The Examiner respectfully disagrees. The recited claim 1 requires that component (b)  about 0.1 to about 5 wt% of one or more hydroxyl functional (meth)acrylic monomer(s), and (c) about 0.05 to about 3 wt% of one or more ureido substituted (meth)acrylate monomer(s). However, in the Comparative Example 2a and Comparative Example 2b, the amount of both components (b) and (c) are 0.0 (i.e., they are excluded in the composition for comparison), these value are not within the range described in independent claim 1. It is noted that any In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The relied-upon portion of Applicants' Specification  such as Tables 1 & 3 in paragraphs 8-10 of the Guo declaration does not provide evidence, let alone the required side-by-side comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims, accompanied by an explanation of why the results would have beenunexpected by one of ordinary skill in the art. See In re Baxter TravenolLabs., 952 F.2d 388, 392 (Fed. Cir. 1991); In re De Blauwe, 736 F.2d 699,705 (Fed. Cir. 1984); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983); Inre Clemens, 622 F.2d 1029, 1035 (CCPA 1980); In re Freeman, 474 F.2d 1318, 1324 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972) ("the burden of showing unexpected results rests on he who asserts them"); In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). The burden is on the applicant to establish that the results are in fact unexpected, unobvious, and of statistical and practical significance. See MPEP 716.02(b).  See also Ex parte Gelles, 22 USPQ2d 1318 (Bd. Pat. App. & Inter. 1992), 0must bear a reasonable correlation to the scope of the claimed invention. 
The applicant needs to show that his invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product (i.e., a pressure sensitive adhesive composition) and show the product is actually different from and unexpectedly better than the teachings of the recited references. No declaration under 37 CFR 1.132 in this regard has been presented.


Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
01/13/2020